Case 1:20-cv-01392-KLM Document 18 Filed 09/18/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                                 DENVER DIVISION


 Trust & Verify Data Protection LLC,                          Case No. 1-20-cv-01392
        Plaintiff,                                            Patent Case
        v.                                                    Jury Trial Demanded
 Signifyd Inc.,

        Defendant.



             PLAINTIFF'S NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff hereby dismisses this

action with prejudice. Defendant has not yet answered the Complaint or moved for summary

judgment. Each party shall bear its own costs, expenses, and attorneys’ fees.



 Dated: September 18, 2020          Respectfully submitted,


                                    /s/ Isaac Rabicoff
                                    Isaac Rabicoff
                                    Rabicoff Law LLC
                                    73 W Monroe St
                                    Chicago, IL 60603
                                    (773) 669-4590
                                    isaac@rabilaw.com

                                    Counsel for Plaintiff
                                    Trust & Verify Data Protection LLC




                                                1
Case 1:20-cv-01392-KLM Document 18 Filed 09/18/20 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE
       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on September 18, 2020, via the Court’s CM/ECF system.

                                  /s/ Isaac Rabicoff
                                  Isaac Rabicoff




                                               2
